Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Khachatur V Papanyan on 8/18/2022.

The application has been amended as follows: 
1.	(Currently Amended) A method for automatically addressing anomalous behavior in multi-system operations, comprising:
based on past executions of a particular type of multi-system operation, generating a model that reflects normal execution of the particular type of multi-system operation;
a) based on the model, determining that a first new execution of the particular type of multi-system operation [[is]]has an anomalous behavior in the first new execution;
b) obtaining execution-specific fix information for the first new execution that indicates a fix that was applied to address the anomalous behavior of the first new execution;
obtaining a history of execution-specific fixes for the particular type of multi-system operation by obtaining execution-specific fix information for each anomalous execution of a plurality of anomalous executions of the particular type of multi-system operation by repeating steps a) and b) for the plurality of anomalous executions of the particular type of multi-system operation; 
storing the history of execution-specific fixes for the particular type of multi-system operation;
training a machine learning engine in a first stage to suggest one or more operation-type-specific fix suggestions based on the history of execution-specific fixes;
after training the machine learning engine in the first stage:
determining that a  second new execution of the particular type of multi-system operation [[is]]has anomalous behavior in the second new execution based on the model;
using the machine learning engine to obtain a second operation-type-specific fix suggestion for the second new execution;
presenting the second operation-type-specific fix suggestion to a user for an approval or a modification;
receiving a user modification to the second operation-type-specific fix suggestion to create a modified operation-type-specific fix, the user modification indicating that [[a]]the user modified the second operation-type-specific fix suggestion before applying the modified operation-type-specific fix; and
after receiving the user modification, training the machine learning engine in a second stage based on the modified operation-type-specific fix;
responsive to receiving user approval from the user, automatically applying a fix based on a third operation-type-specific fix suggestion;
tracking user approvals of fix suggestions and, responsive to user approvals of fix suggestions for the particular type of multi-system operation satisfying one of more criteria, causing future fix suggestions to be automatically applied without requiring a user approval.

2.	(Canceled) 

3.	(Canceled) 


4.	(Currently Amended) The method of Claim 1 further comprising:
without any user approval, automatically applying a fix based on a fourth operation-type-specific fix suggestion.

5.	(Previously Presented) The method of Claim 1 further comprising:
causing each system of a plurality of systems involved in the particular type of multi-system operation to generate logs that reflect work done by the system as part of each execution of the particular type of multi-system operation; and
determining that a particular new execution of the particular type of multi-system operation is anomalous by comparing information about the particular new execution, derived from the logs of the plurality of systems, to the model.

6.	(Currently Amended) The method of Claim 1 further comprising:
causing each system of a plurality of systems involved in the particular type of multi-system operation to generate logs that reflect work done by the system as part of each execution of the particular type of multi-system operation; and
using [[a]]the trained machine learning engine to obtain a fifth operation-type-specific fix suggestion for a third new execution of the particular type of multi-system operation based, at least in part, on information about the the third new execution that is derived from the logs of the plurality of systems.

7.	(Currently Amended) The method of Claim 6 wherein causing said each system of [[a]]the plurality of systems involved in the particular type of multi-system operation to generate the logs that reflect the work done by [[the]]said each system as part of said each execution of the particular type of multi-system operation, comprises:
assigning a unique identifier to said each execution of the particular type of multi-system operation; and
for said each execution of the particular type of multi-system operation, causing said each system of the plurality of systems to store the unique identifier in association with the logs, generated by [[the]]said each system, for [[the]]said each execution.

8.	(Currently Amended) One or more non-transitory computer-readable media storing  a set of instructions which, when executed by one or more computing devices, cause:
based on past executions of a particular type of multi-system operation, generating a model that reflects normal execution of the particular type of multi-system operation;
a) based on the model, determining that a first new execution of the particular type of multi-system operation [[is]]has an anomalous behavior in the first new execution;
b) obtaining execution-specific fix information for the first new execution that indicates a fix that was applied to address the anomalous behavior of the first new execution;
obtaining a history of execution-specific fixes for the particular type of multi-system operation by obtaining execution-specific fix information for each anomalous execution of a plurality of anomalous executions of the particular type of multi-system operation by repeating steps a) and b) for the plurality of anomalous executions of the particular type of multi-system operation; 
storing the history of execution-specific fixes for the particular type of multi-system operation;
training a machine learning engine in a first stage to suggest one or more operation-type-specific fix suggestions based on the history of execution-specific fixes;
after training the machine learning engine in the first stage:
determining that a  second new execution of the particular type of multi-system operation [[is]]has anomalous behavior in the second new execution based on the model;
using the machine learning engine to obtain a second operation-type-specific fix suggestion for the second new execution;
presenting the second operation-type-specific fix suggestion to a user for an approval or a modification;
receiving a user modification to the second operation-type-specific fix suggestion to create a modified operation-type-specific fix, the user modification indicating that [[a]]the user modified the second operation-type-specific fix suggestion before applying the modified operation-type-specific fix; and
after receiving the user modification, training the machine learning engine in a second stage based on the modified operation-type-specific fix;
responsive to receiving user approval from the user, automatically applying a fix based on a third operation-type-specific fix suggestion;
tracking user approvals of fix suggestions and, responsive to user approvals of fix suggestions for the particular type of multi-system operation satisfying one of more criteria, causing future fix suggestions to be automatically applied without requiring a user approval.
.
9.	(Canceled) 

10.	(Canceled) 

11.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 8, the set of instructions further comprising instructions[[ for]] which, when executed by the one or more computing devices, cause:
without any user approval, automatically applying a fix based on a fourth operation-type-specific fix suggestion.

12.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 8, the set of instructions further comprising  instructions which, when executed by the one or more computing devices, cause:
causing each system of a plurality of systems involved in the particular type of multi-system operation to generate logs that reflect work done by the system as part of each execution of the particular type of multi-system operation; and
determining that a particular new execution of the particular type of multi-system operation is anomalous by comparing information about the particular new execution, derived from the logs of the plurality of systems, to the model.

13.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 8, the set of instructions further comprising instructions [[ for]] which, when executed by the one or more computing devices, cause:
causing each system of a plurality of systems involved in the particular type of multi-system operation to generate logs that reflect work done by the system as part of each execution of the particular type of multi-system operation; and
using [[a]]the trained machine learning engine to obtain a fifth operation-type-specific fix suggestion for a third new execution of the particular type of multi-system operation based, at least in part, on information about the the third new execution that is derived from the logs of the plurality of systems.

14.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 13 wherein one or more instructions for causing said each system of [[a]]the plurality of systems involved in the particular type of multi-system operation to generate the logs that reflect the work done by [[the]]said each system as part of said each execution of the particular type of multi-system operation, comprises instructions which, when executed by the one or more computing devices, cause:
assigning a unique identifier to said each execution of the particular type of multi-system operation; and
for said each execution of the particular type of multi-system operation, causing said each system of the plurality of systems to store the unique identifier in association with the logs, generated by [[the]]said each system, for [[the]]said each execution.

                                                                
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 8/5/2022 have been fully considered and are persuasive. Claims 1, 4-8, and 11-14 have been allowed.
The independent claims 1 and 8 are related to prior art(s): US 20170212829 A1; Bales; Benjamin et al. (hereinafter Bales) in view of US 20140096249 A1; Dupont; Laurent et al. (hereinafter Dupont), US 20040025082 A1; Roddy, Nicholas Edward et al. (hereafter Roddy) and US 20170270432 A1; Sachdev; Ravi et al. (hereinafter Sachdev). Bales teaches a deep learning source code analyzer and repairer trains neural networks and applies them to source code to detect defects in the source code. The deep learning source code analyzer and repairer can also use neural networks to suggest modifications to source code to repair defects in the source code. Dupont teaches a continuous anomaly detection system based on multi-dimensional behavior modeling and heterogeneous information analysis. Roddy teaches a system for determining when to close a problem case associated with a machine that includes identifying at least one failure condition associated with the problem case, determining whether the failure condition is repeated after a recommended fix instruction is executed and closing the problem case if the failure condition does not repeat within a predetermined amount of time after the fix instruction has been executed. Sachdev teaches methods for system modernization using machine learning with a corresponding plurality of models. The Independent claim contains the unique concept of using a history of past executions and utilizing a unique machine learning engine  with a mutli-stage process to analyze user fix suggestions. Then the system trains the said machine learning engine based on said unique analysis and enhances the accuracy of the user fix suggestions. This unique step in combination with the surrounding language helps give the claim novelty. 	
	All dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARYAN D TOUGHIRY/Examiner, Art Unit 2165       

/William B Partridge/Primary Examiner, Art Unit 2183